Manuel




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                   Tuesday, April 28, 2015

                                     No. 04-15-00237-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                    Manuel CARDENAS,
                                         Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 428298
                                      , Judge Presiding

                                        ORDER
        The State of Texas’s motion for stay is granted. See TEX. CODE CRIM. PROC. ANN.
44.01(e). We order proceedings in the trial court stayed pending the disposition of this appeal.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court